                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 EDWIN (EDDIE) RALPH MURPHY,
                                                  CR 18-190-M-DLC-JCL
                      Plaintiff,

        vs.                                        ORDER

 CITY OF MISSOULA, COUNTY OF
 MISSOULA, and STATE OF
 MONTANA,

                      Defendants.

      United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendation (Doc. 8) on December 20, 2018, recommending Plaintiff Edwin

(Eddie) Ralph Murphy's ("Murphy") complaint be dismissed because it failed to

state a claim for which relief could be granted as outlined in Judge Lynch's

November 21, 2018 Order (Doc. 4 at 4); and dismissal was proper pursuant to Rule

41 (b) of the Federal Rules of Civil Procedure because Murphy failed to comply

with the Judge Lynch's order to file an amended complaint. Murphy did not object

to the Findings and Recommendation; therefore, he has waived the right to de novo

review. 28 U.S.C. § 636(b)(l)(c). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                        -1-
Clear error exists if the Court is left with a "definite and firm conviction that a

mistake has been committed." United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge Lynch duly cautioned in his November 21, 2018 order that Murphy's

failure to amend his complaint would result in dismissal for failure to state a claim

for which relief could be granted and, additionally, that failure to comply with the

Court's order would result in dismissal of the action with prejudice under the

authority of Rule 41(b) of the Federal Rules of Civil Procedure. (Doc. 4 at 7.)

Murphy failed to file an amended complaint pursuant to the guidelines provided in

Judge Lynch's order on or before the deadline set in that order, December 19,

2018. (Doc. 4 at 6.)

      IT IS ORDERED that Judge Lynch's Findings and Recommendation (Doc.

8) are ADOPTED IN FULL. This action is DISMISSED.
                           ~
      DATED this     2.4       day of January, 2019.




                                                   Dana L. Christensen, Chief Judge
                                                   United States District Court




                                             -2-
